UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

JACKIE ANN DAVIS,

Plaintiff,
v. Case No: 5:18-cv-176-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE concerns Plaintiff Jackie Ann Davis’s appeal from a final decision of the
Commissioner of the Social Security Administration (the “Commissioner”) denying her
application for Disability Insurance Benefits after proceedings before an Administrative Law
Judge (““ALJ”).! On April 12, 2019, the United States Magistrate Judge issued a report and
recommendation (the “Report and Recommendation”) recommending that the Commissioner’s
decision be affirmed (Doc. 24), to which Plaintiff filed objections (Doc. 25), and Defendant filed
a response (Doc. 26).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiffs disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 24) to which Plaintiff objected, it is hereby ORDERED and

ADJUDGED as follows:

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 11.)
1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.
24) is APPROVED and ADOPTED and is made part of this Order for all purposes, including
appellate review.

2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of
42 U.S.C. § 405(g).

3. The Clerk of the Court is directed to ENTER JUDGMENT accordingly and CLOSE

the case.

DONE and ORDERED in Orlando, Florida on this _/ ® _ day of May, 2019.

G. KENDALL SHARP \
SENIDR UNITED STATES DISTRICT JUDGE

 

Copies furnished to:
Counsel of Record
